          Case 1:18-cv-00079-JCG Document 29             Filed 06/21/21     Page 1 of 1


                    UNITED STATES COURT OF INTERNATIONAL TRADE


 QINGDAO SENTURY TIRE CO., LTD.,
 SENTURY TIRE USA INC., SENTURY
 (HONG KONG) TRADING CO.,
 LIMITED,

          Plaintiffs,
                                                  Before: Jennifer Choe-Groves, Judge
 and
                                                  Consol. Court No. 18-00079
 PIRELLI TYRE CO., LTD., PIRELLI
 TYRE S.P.A., and PIRELLI TIRE LLC,

          Consolidated Plaintiffs,

 v.

 UNITED STATES,

          Defendant.



                                           AMENDED ORDER

         Before the court is Consolidated Plaintiffs’ Motion for Oral Argument, ECF No. 27

(“Consolidated Plaintiffs’ Motion”). The court previously granted Consolidated Plaintiffs’

Motion, see Order, ECF No. 28, but the court has decided that it will cancel the oral argument in

this action scheduled for Tuesday, June 29, 2021 at 1:00 PM. The court will now decide the case

based on the briefs submitted by the Parties.

         Upon consideration of Consolidated Plaintiffs’ Motion and all other papers and

proceedings in this action, it is hereby

         ORDERED that Order, ECF No. 28, is amended by this Amended Order; and it is further

         ORDERED that Consolidated Plaintiffs’ Motion is denied.


                                                                  /s/ Jennifer Choe-Groves
                                                                Jennifer Choe-Groves, Judge

Dated:     June 21, 2021
         New York, New York
